United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 26, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-40151
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

NEKIA PUGH,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:01-CR-256-1
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Nekia Pugh was convicted by a jury on one count of

possession with intent to distribute and distribution of five

grams or more of crack cocaine in violation of 21 U.S.C.

§ 841(a)(1).   He was sentenced to 87 months’ imprisonment

followed by five years’ supervised release.   Pugh now appeals the

district court’s judgment.

     In the sole issue he raises on appeal, Pugh argues that his

trial counsel rendered ineffective assistance by (1) eliciting

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40151
                                -2-

testimony from him about plea discussions that otherwise would

not have been admissible and which opened the door to testimony

that he previously had purchased cocaine and (2) failing to

object to and to request a curative instruction to remove the

taint of testimony that he may have threatened the life of a key

witness.   Pugh did not raise his ineffective assistance claims in

the district court.

     As a general rule, we decline to review claims of

ineffective assistance of counsel on direct appeal, although we

may do so in exceptional cases where the record is adequate to

allow review of the claims’ merits.    See United States v. Higdon,

832 F.2d 312, 313-14 (5th Cir. 1987); see also Massaro v. United

States, ___ U.S. ___, 123 S. Ct. 1690, 1694 (2003) (stating that

28 U.S.C. § 2255 motion is preferred method for raising claim of

ineffective assistance of counsel).   This is not the exceptional

case.   Accordingly, we decline to review Pugh’s ineffective

assistance claim on direct appeal.    The judgment of the district

court is AFFIRMED.